DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4, 6-9, 11-16, 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-9, 11, 13-16, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over by Pan (US Pub. 2011/0126224) in view of Donzis et al. (US Pub. 2017/0295408), Davis et al. (US Pat. 5,822,123), Yuen et al. (US Pat. 6,091,884), and in further view of Nguyen (US Pub. 2006/0262002) herein referenced as Pan, Donzis, Davis, Yuen, and Nguyen, respectively. 
Regarding claim 1, Pan discloses “A system comprising: one or more processors; and logic encoded in one or more non-transitory computer-readable storage media for execution by the one or more processors and when executed operable to cause the one or more processors to perform operations ([0032], [0037], Fig. 1) comprising: 
detecting a selection of a button on a user interface associated with a television platform ([0014]-[0015], [0036], [0041], Fig. 2, i.e., selection of dedicated button 214 on remote control); 
executing at least one predetermined function associated with the button … ([0014]-[0015], [0017], [0041], i.e., an advertisement is displayed based on selection of dedicated button); and 
providing a message on the television platform to the user based on one or more predetermined policies …” ([0005]-[0007], [0033], [0044], Figs. 7, 9, i.e., targeted advertisement may be provided).
	Pan fails to explicitly disclose wherein at least one policy of the one or more predetermined policies comprises providing the message based on a predetermined time interval, wherein the message is provided at regularly occurring intervals based on the predetermined time interval.
	Donzis teaches the technique of providing wherein at least one policy of the one or more predetermined policies comprises providing the message based on a predetermined time interval, wherein the message is provided at regularly occurring intervals based on the predetermined time interval ([0024], i.e., the message may be displayed periodically. For instance, the message will disappear and then redisplay after another period of time, e.g. 2 minutes).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing wherein at least one policy of the one or more predetermined policies comprises providing the message based on a predetermined time interval, wherein the message is provided at regularly occurring intervals based on the predetermined time interval as taught by Donzis, to improve the remote control system of Pan for the predictable result of repeating advertisement messages thereby providing brand strengthening and familiarity.  
The combination fails to explicitly disclose wherein the message is displayed for predetermined time periods based on a command associated with a type of button selected.
Davis teaches the technique of providing wherein the message is displayed for predetermined time periods based on a command associated with a type of button selected (Col. 35 lines 6-32, Col. 37 line 57-Col. 38 line 12, Col. 38 lines 48-65, Figs. 3-4, 43A-I, i.e., hints are displayed in response to selecting the help key 50 or MODE button 38, wherein hints are removed from the screen if the user remains inactive for a predetermined time). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing wherein the message is displayed for predetermined time periods based on a command associated with a type of button selected as taught by Davis, to improve the remote control system of Pan for the predictable result of providing the user an intuitive way of displaying various informational messages related to button presses.  
The combination fails to explicitly disclose “wherein a selection of a first type of button causes the message to be displayed for a first time period, wherein a selection of a second type of button causes the message to be displayed for a second time period, and wherein the first time period and the second time period are different.”
Yuen teaches the technique of providing a selection of a first type of button causes the message to be displayed for a first time period, wherein a selection of a second type of button causes the message to be displayed for a second time period, and wherein the first time period and the second time period are different (Col. 30 lines 52-54, Col. 74 lines 37-44, Col. 78 line 51-Col. 79 line 6, Fig. 14, i.e., when the user changes channel, the program ID is automatically displayed for a predetermined length of time, e.g., five seconds. Additionally, while viewing a program, the user presses the program identification (PID) button on the remote control 75. In response, the microprocessor controller displays the PID on the display for a predetermined time, e.g., n seconds. In other words, when a user changes channel via channel change buttons 1310, the program ID is displayed for five seconds. If the user presses the PID button on the remote control, the PID is displayed for n seconds, where n can be any number).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing a selection of a first type of button causes the message to be displayed for a first time period, wherein a selection of a second type of button causes the message to be displayed for a second time period, and wherein the first time period and the second time period are different as taught by Yuen, to improve the remote control system of Pan for the predictable result of allowing content providers to finely control the display time of program information based on button presses. 
The combination fails to explicitly disclose wherein the button is associated with a configuration file and wherein delivery of the message is configurable based on the configuration file.
Nguyen teaches the technique of providing wherein the button is associated with a configuration file ([0026], [0030], Figs. 6-7, i.e., code data tables provide a mapping correspondence between universal remote control key functions and code data values to be transmitted to control operational functions of a device) and wherein delivery of the message is configurable based on the configuration file ([0031]-[0034], Figs. 6-7, 9, i.e., a universal remote control includes a “Guide”, “Menu”, and “Info” keys for displaying on-screen information or “messages”. In addition, the universal remote control includes extra keys that can be mapped to different extended operational functions. A user may assign different functions to different keys, and thus the delivery is configurable).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing wherein the button is associated with a configuration file and wherein delivery of the message is configurable based on the configuration file as taught by Nguyen, to improve the remote control system of Pan for the predictable result of providing a library of information for mapping and transmitting code data values ([0026]).
Regarding claim 2, Pan discloses “wherein at least one policy of the one or more predetermined polices comprises providing the message based on a type of button selected.” ([0014]-[0015], [0017], [0041], i.e., an advertisement is displayed based on selection of dedicated button. In other words, the dedicated button is an advertisement button and thus has a “type”).
Regarding claim 4, Pan discloses “wherein the message comprises an announcement of one of a new feature or information for an existing feature.” ([0011]-[0014], [0041], Fig. 7, i.e., an icon is displayed for an advertisement indicating an announcement for a new feature).
Regarding claim 6, Pan discloses “wherein the message comprises one or more of text, audio, and video.” ([0033], i.e., the advertisement may include text, graphics, video, audio).
Regarding claim 7, Pan discloses “wherein at least one policy of the one or more predetermined policies comprises providing the message based on a predetermined button selection count, and wherein the message is provided after a particular button is selected a number of times to meet the predetermined button selection count.” ([0015], [0041], [0043], Fig. 7, i.e., when the dedicated button is actuated for the first time, the advertisement is enlarged).
Regarding claim 8, Pan discloses “A non-transitory computer-readable storage medium with program instructions stored thereon, the program instructions when executed by one or more processors are operable to cause the one or more processors to perform operations ([0032], [0037], Fig. 1) comprising: 
detecting a selection of a button on a user interface associated with a television platform ([0014]-[0015], [0036], [0041], Fig. 2, i.e., selection of dedicated button 214 on remote control); 
executing at least one predetermined function associated with the button, … ([0014]-[0015], [0017], [0041], i.e., an advertisement is displayed based on selection of dedicated button); and 
providing a message on the television platform to the user based on one or more predetermined policies…” ([0005]-[0007], [0033], [0044], Figs. 7, 9, i.e., targeted advertisement may be provided).
Pan fails to explicitly disclose wherein at least one policy of the one or more predetermined policies comprises providing the message based on a predetermined time interval, and wherein the message is provided at regularly occurring intervals based on the predetermined time interval.
Donzis teaches the technique of providing wherein at least one policy of the one or more predetermined policies comprises providing the message based on a predetermined time interval, wherein the message is provided at regularly occurring intervals based on the predetermined time interval ([0024], i.e., the message may be displayed periodically. For instance, the message will disappear and then redisplay after another period of time, e.g. 2 minutes).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing wherein at least one policy of the one or more predetermined policies comprises providing the message based on a predetermined time interval, wherein the message is provided at regularly occurring intervals based on the predetermined time interval as taught by Donzis, to improve the remote control system of Pan for the predictable result of repeating advertisement messages thereby providing brand strengthening and familiarity.  
The combination fails to explicitly disclose wherein the message is displayed for predetermined time periods based on a command associated with a type of button selected.
Davis teaches the technique of providing wherein the message is displayed for predetermined time periods based on a command associated with a type of button selected (Col. 35 lines 6-32, Col. 37 line 57-Col. 38 line 12, Col. 38 lines 48-65, Figs. 3-4, 43A-I, i.e., hints are displayed in response to selecting the help key 50 or MODE button 38, wherein hints are removed from the screen if the user remains inactive for a predetermined time). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing wherein the message is displayed for predetermined time periods based on a command associated with a type of button selected as taught by Davis, to improve the remote control system of Pan for the predictable result of providing the user an intuitive way of displaying various informational messages related to button presses.  
The combination fails to explicitly disclose “wherein a selection of a first type of button causes the message to be displayed for a first time period, wherein a selection of a second type of button causes the message to be displayed for a second time period, and wherein the first time period and the second time period are different.”
Yuen teaches the technique of providing a selection of a first type of button causes the message to be displayed for a first time period, wherein a selection of a second type of button causes the message to be displayed for a second time period, and wherein the first time period and the second time period are different (Col. 30 lines 52-54, Col. 74 lines 37-44, Col. 78 line 51-Col. 79 line 6, Fig. 14, i.e., when the user changes channel, the program ID is automatically displayed for a predetermined length of time, e.g., five seconds. Additionally, while viewing a program, the user presses the program identification (PID) button on the remote control 75. In response, the microprocessor controller displays the PID on the display for a predetermined time, e.g., n seconds. In other words, when a user changes channel via channel change buttons 1310, the program ID is displayed for five seconds. If the user presses the PID button on the remote control, the PID is displayed for n seconds, where n can be any number).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing a selection of a first type of button causes the message to be displayed for a first time period, wherein a selection of a second type of button causes the message to be displayed for a second time period, and wherein the first time period and the second time period are different as taught by Yuen, to improve the remote control system of Pan for the predictable result of allowing content providers to finely control the display time of program information based on button presses. 
The combination fails to explicitly disclose wherein the button is associated with a configuration file and wherein delivery of the message is configurable based on the configuration file.
Nguyen teaches the technique of providing wherein the button is associated with a configuration file ([0026], [0030], Figs. 6-7, i.e., code data tables provide a mapping correspondence between universal remote control key functions and code data values to be transmitted to control operational functions of a device) and wherein delivery of the message is configurable based on the configuration file ([0031]-[0034], Figs. 6-7, 9, i.e., a universal remote control includes a “Guide”, “Menu”, and “Info” keys for displaying on-screen information or “messages”. In addition, the universal remote control includes extra keys that can be mapped to different extended operational functions. A user may assign different functions to different keys, and thus the delivery is configurable).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing wherein the button is associated with a configuration file and wherein delivery of the message is configurable based on the configuration file as taught by Nguyen, to improve the remote control system of Pan for the predictable result of providing a library of information for mapping and transmitting code data values ([0026]).
Regarding claim 9, claim 9 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 2.
Regarding claim 11, claim 11 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 4.
Regarding claim 13, claim 13 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 6.
Regarding claim 14, claim 14 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 7.
Regarding claim 15, Pan discloses “A computer-implemented method ([0032], [0037], Fig. 1) comprising: 
detecting a selection of a button on a user interface associated with a television platform ([0014]-[0015], [0036], [0041], Fig. 2, i.e., selection of dedicated button 214 on remote control); 
executing at least one predetermined function associated with the button… ([0014]-[0015], [0017], [0041], i.e., an advertisement is displayed based on selection of dedicated button); and 
providing a message on the television platform to the user based on one or more predetermined policies…” ([0005]-[0007], [0033], [0044], Figs. 7, 9, i.e., targeted advertisement may be provided).
Pan fails to explicitly disclose wherein at least one policy of the one or more predetermined policies comprises providing the message based on a predetermined time interval, and wherein the message is provided at regularly occurring intervals based on the predetermined time interval.
	Donzis teaches the technique of providing wherein at least one policy of the one or more predetermined policies comprises providing the message based on a predetermined time interval, wherein the message is provided at regularly occurring intervals based on the predetermined time interval ([0024], i.e., the message may be displayed periodically. For instance, the message will disappear and then redisplay after another period of time, e.g. 2 minutes).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing wherein at least one policy of the one or more predetermined policies comprises providing the message based on a predetermined time interval, wherein the message is provided at regularly occurring intervals based on the predetermined time interval as taught by Donzis, to improve the remote control system of Pan for the predictable result of repeating advertisement messages thereby providing brand strengthening and familiarity. 
The combination fails to explicitly disclose wherein the message is displayed for predetermined time periods based on a command associated with a type of button selected.
Davis teaches the technique of providing wherein the message is displayed for predetermined time periods based on a command associated with a type of button selected (Col. 35 lines 6-32, Col. 37 line 57-Col. 38 line 12, Col. 38 lines 48-65, Figs. 3-4, 43A-I, i.e., hints are displayed in response to selecting the help key 50 or MODE button 38, wherein hints are removed from the screen if the user remains inactive for a predetermined time). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing wherein the message is displayed for predetermined time periods based on a command associated with a type of button selected as taught by Davis, to improve the remote control system of Pan for the predictable result of providing the user an intuitive way of displaying various informational messages related to button presses.
  The combination fails to explicitly disclose “wherein a selection of a first type of button causes the message to be displayed for a first time period, wherein a selection of a second type of button causes the message to be displayed for a second time period, and wherein the first time period and the second time period are different.”
Yuen teaches the technique of providing a selection of a first type of button causes the message to be displayed for a first time period, wherein a selection of a second type of button causes the message to be displayed for a second time period, and wherein the first time period and the second time period are different (Col. 30 lines 52-54, Col. 74 lines 37-44, Col. 78 line 51-Col. 79 line 6, Fig. 14, i.e., when the user changes channel, the program ID is automatically displayed for a predetermined length of time, e.g., five seconds. Additionally, while viewing a program, the user presses the program identification (PID) button on the remote control 75. In response, the microprocessor controller displays the PID on the display for a predetermined time, e.g., n seconds. In other words, when a user changes channel via channel change buttons 1310, the program ID is displayed for five seconds. If the user presses the PID button on the remote control, the PID is displayed for n seconds, where n can be any number).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing a selection of a first type of button causes the message to be displayed for a first time period, wherein a selection of a second type of button causes the message to be displayed for a second time period, and wherein the first time period and the second time period are different as taught by Yuen, to improve the remote control system of Pan for the predictable result of allowing content providers to finely control the display time of program information based on button presses. 
The combination fails to explicitly disclose wherein the button is associated with a configuration file and wherein delivery of the message is configurable based on the configuration file.
Nguyen teaches the technique of providing wherein the button is associated with a configuration file ([0026], [0030], Figs. 6-7, i.e., code data tables provide a mapping correspondence between universal remote control key functions and code data values to be transmitted to control operational functions of a device) and wherein delivery of the message is configurable based on the configuration file ([0031]-[0034], Figs. 6-7, 9, i.e., a universal remote control includes a “Guide”, “Menu”, and “Info” keys for displaying on-screen information or “messages”. In addition, the universal remote control includes extra keys that can be mapped to different extended operational functions. A user may assign different functions to different keys, and thus the delivery is configurable).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing wherein the button is associated with a configuration file and wherein delivery of the message is configurable based on the configuration file as taught by Nguyen, to improve the remote control system of Pan for the predictable result of providing a library of information for mapping and transmitting code data values ([0026]).
Regarding claim 16, claim 16 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 2.
Regarding claim 18, claim 18 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 4.
Regarding claim 20, claim 20 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 6.

Claims 12, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pan in view of Donzis, Davis, Yuen, Nguyen, and in further view of Jolna et al. (US Pub. 2007/0107010), herein referenced as Jolna.
Regarding claim 12 the combination fails to disclose “wherein the message comprises an advertisement for at least one of a service or a show.”
Jolna teaches the technique of providing wherein the message comprises an advertisement for at least one of a service or a show ([0117], Figs. 19-20, i.e., interactive advertisements promote television programming). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing wherein the message comprises an advertisement for at least one of a service or a show as taught by Jolna, to improve the remote control system of Pan for the predictable result of advertising other television programming and shows.  
Regarding claim 19, claim 19 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 12. 


Allowable Subject Matter
Claims 3, 5, 10, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Q Huerta whose telephone number is (571)270-3582. The examiner can normally be reached M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER Q HUERTA/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        May 13, 2022